DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/29/2020.  
In the instant amendment, claims 1, 6, 9 and 15 were amended; claims 5, 13 and 19 are cancelled, claims 1, 9 and 15 are independent claims; claims 1-4, 6-12, 14-18 and 20-23 are pending in this application. THIS ACTION IS MADE FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  There are two claim 22’s. The last claim should be renumbered as claim 23. In this application, the Examiner has renumbered the second claim 22, claim 23.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 9 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (“Thomas,” US 20120047153 as disclosed in applicant’s IDS filed 05/24/2019), Dang et al (“Dang,” US 10,394,796) in view of Khachaturov et al (“Khachaturov,” US 8800043) and further in view of Vines et al (“Vines,” US 10,328,789)  



Regarding claim 1, Thomas discloses a system for restricting access to a web resource hosted on a server, the system comprising:
at least one processor circuit; (Thomas, [0034], processor)
(Thomas, [0034], memory and a processor)
a website access tracker configured to obtain website access information by monitoring accesses to a plurality of websites, (Thomas, [0017], [0022] and [0070] describes obtaining website access by monitoring websites)
the website access information including, for each access, a network identifier of an access requestor, (Thomas, [0017], requests made by requestors to resolve unresolvable textual identifiers; identifying from among the unresolvable textual identifiers a unique set of unresolvable textual identifiers for a given time period; storing a unique list of domains textual identifiers with their corresponding frequency of requests over the time period; [0070], FIG. 9 is an example of raw NXDomain log data collected from authoritative root DNS servers. Each line in the illustrated log represents an unresolved resolution request for an NXDomain including date and time of the request, the IP address of the requestor, i.e., the NXDomain and other data/information specified or permitted by the applicable standard [the textual identifiers correspond to website access information. The IP address of the requestor corresponds to the network identifier of the access requestor; the domain name corresponds to the website identifier)
an identifier of a website being accessed, (Thomas, [0022], According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains); [the domain name corresponds to the website identifier] 
(Thomas, [0070], FIG. 9 is an example of raw NXDomain log data collected from authoritative root DNS servers. Each line in the illustrated log represents an unresolved resolution request for an NXDomain including date and time of the request, the IP address of the requestor, i.e., the NXDomain and other data/information specified or permitted by the applicable standard [the time and date of the request corresponds to the access time)
a web robot detector configured to classify a particular access requestor as a web robot, based at least in part on the website access information; (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains))
Thomas fails to explicitly disclose and a robot enforcing system configured to: parse a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow commands contained therein;  receive a request to permit access to the web resource by the particular access requestor; 
However, in an analogous art, Dang discloses and a robot enforcing system configured to: parse a file in a root directory of a website to identify a listing of restricted (Dang, Col.12, Lines 36-41, web page parser; Col. 1, Lines 57-58, main listing and or results; Col. 20, Lines 11-25 describes an authorized user having access to resources such as dashboard/reports; Col. 22, Lines 59-61, pages that are no longer available for crawling by search engines (e.g. through the robots.txt disallow directive) are also removed from the two sets; Col. 5, Lines 20-35 describes content can be accessed by a user by internal site search approach [access request by a particular access requestor])
receive a request to permit access to the web resource by the particular access requestor; and (Dang, Col. 18, Lines 27-41, describes a service/system for providing control selection and analysis of SEO activities for web sites is configured to perform one or more experiments that are requested to be performed by a user (e.g. an authorized user of the subscribing customer for the merchant web site) 
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dang with the method/system of Thomas to include and a robot enforcing system configured to: parse a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow commands contained therein; receive a request to permit access to the web resource by the particular access requestor; and. One would have been motivated to monitor SEO activities for web sites to track whether such SEO activities are improvements (Dang, Col. 7, Lines 48-50)
Thomas and Dang fail to explicitly disclose and prevent the particular access requestor from accessing the web resource hosted on the server based at least on a 
However, in an analogous art, Khatchaturov discloses and prevent the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file and the classification of the particular access requestor as a web robot, (Khatchaturov, Col. 2, Lines 41-43, preventing an external crawler from retrieving targeted content, or restricting access to the targeted content to a privileged group of users; FIG 4, Col. 13, Lines 65-67; Col. 14, Lines 1-39 describes Process 400 begins, after a start block, at block 402, where specifications of targeted content may be received. This action may be performed, at least in part, by pre-indexing manager 234 of FIG. 2, or by another component of system 200. As discussed herein, pre-indexing manager 234 may receive specifications from one or more sources, including an administrator, signature feeds or other external sources, a local source that discovers vulnerabilities, or another source. Specifications may be processed, aggregated, and stored locally, such as in search specification repository 238.)
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Khatchaturov with the method/system of Thomas and Dang to include and prevent the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file and the classification of the particular  provide pre-indexing of content in a network (Khatchaturov, Col. 1, Lines 6-8).  
Thomas, Dang and Khatchaturov fail to explicitly disclose and the classification of the particular access requestor as a web robot.
However, in an analogous art, Vines discloses and the classification of the particular access requestor as a web robot (Vines, Col. 5, Lines 17-21 & 58-63, the proxy service may represent a network device, fleet of devices, a web server. The proxy service resides along the network service for which access is sought, monitors incoming requests and accesses requests (generally HTTP requests) made to the network service; When the traffic classification indicates that the HTTP request is associated with a Bot (e.g., when the confidence designation represents a YES or Bot confidence 60 high), the proxy service 112 may deny the HTTP request; Col. 6, Lines 15-39 describes using a Bot confidence module that analyzes all or at least a portion of incoming requests directed to static or dynamic webpages, websites and web applications [restricted web resources] and blocking the bot that is on the blocked Bot list)
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Vines with the method/system of Thomas, Dang and Katchaturov to include determine whether to deny access to the restricted web resource based at least on the request and the classification of the particular access requestor as a web robot, prevent the particular access requestor classified as a web robot from accessing the restricted web resource hosted on the server. One would have been motivated to provide block 

Regarding claim 2, Thomas, Dang, Katchaturov and Vines disclose the system of claim 1. 
Thomas further discloses wherein the web robot detector is configured to classify the particular access requestor as a web robot, based at least in part on the website access information by: (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains))
determining that a number of websites accessed by the particular access requestor during a given time period exceeds a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 3, Thomas, Dang, Katchaturov and Vines disclose the system of claim 1. 
Thomas further discloses wherein the web robot detector is configured to classify the particular access requestor as a web robot, based at least in part on the website access information by: (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains))
determining that a number of websites corresponding to different cloud service subscriber accounts accessed by the particular access requestor during a given time period exceeds a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 4, Thomas, Dang, Katchaturov and Vines disclose the system of claim 1. 
(Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 7, Thomas, Dang, Katchaturov and Vines disclose the system of claim 1. 
Thomas further discloses wherein the website access information includes, for each access, an identifier of a web resource being accessed within a website; (Thomas, [0005], A user can also request a particular resource (e.g., a Web page or a file) that is available from a server computer by specifying a unique Universal Resource Indicator (“URI”), such as a Uniform Resource Locator (“URL”), for that resource. A URL includes a protocol to be used in accessing the resource (e.g., “http:” for the HyperText Transfer Protocol (“HTTP”)), the domain name or IP address of the server that provides the resource (e.g., “comp23.IBM.com”), and optionally a path to the resource (e.g., “/help/HelpPage.html”). Thus “http://comp23.IBM.com/help/HelpPage.html” is one example of a URL. In response to a user specifying such a URL, the comp23.IBM.com server would typically return a copy of the “HelpPage.html” file to the user; [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)
(Thomas, [0005], A user can also request a particular resource (e.g., a Web page or a file) that is available from a server computer by specifying a unique Universal Resource Indicator (“URI”), such as a Uniform Resource Locator (“URL”), for that resource. A URL includes a protocol to be used in accessing the resource (e.g., “http:” for the HyperText Transfer Protocol (“HTTP”)), the domain name or IP address of the server that provides the resource (e.g., “comp23.IBM.com”), and optionally a path to the resource (e.g., “/help/HelpPage.html”). Thus “http://comp23.IBM.com/help/HelpPage.html” is one example of a URL. In response to a user specifying such a URL, the comp23.IBM.com server would typically return a copy of the “HelpPage.html” file to the user; [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 8, Thomas, Dang, Katchaturov and Vines disclose disclose the system of claim 1. 
Thomas further discloses wherein the web robot detector is further configured to generate a measure of confidence that the particular access requestor is a web robot; (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)
and wherein the robot enforcing system is configured to prevent the particular access requestor from accessing the web resource when the measure of confidence is not below a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 9, Thomas discloses a method of restricting access to a web resource hosted on a server, the method comprising:
obtaining website access information by monitoring accesses to a plurality of websites, the website access information including, for each access, (Thomas, [0017], [0022] and [0070])
a network identifier of an access requestor, (Thomas, [0017], requests made by requestors to resolve unresolvable textual identifiers; identifying from among the unresolvable textual identifiers a unique set of unresolvable textual identifiers for a given time period; storing a unique list of domains textual identifiers with their corresponding frequency of requests over the time period; [0070], FIG. 9 is an example of raw NXDomain log data collected from authoritative root DNS servers. Each line in the illustrated log represents an unresolved resolution request for an NXDomain including date and time of the request, the IP address of the requestor, i.e., the NXDomain and other data/information specified or permitted by the applicable standard [the textual identifiers correspond to website access information. The IP address of the requestor corresponds to the network identifier of the access requestor; the domain name corresponds to the website identifier)
an identifier of a website being accessed, (Thomas, [0022], According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains); [the domain name corresponds to the website identifier] 
and an access time associated with the access; (Thomas, [0070], FIG. 9 is an example of raw NXDomain log data collected from authoritative root DNS servers. Each line in the illustrated log represents an unresolved resolution request for an NXDomain including date and time of the request, the IP address of the requestor, i.e., the NXDomain and other data/information specified or permitted by the applicable standard [the time and date of the request corresponds to the access time)
classifying a particular access requestor as a web robot, based at least in part on the website access information; (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains))
Thomas fails to explicitly disclose parsing a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained herein; receiving a request to permit access to the web resource by the particular access requestor. 
However, in an analogous art, Dang discloses parsing a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained herein; (Dang, Col.12, Lines 36-41, web page parser; Col. 1, Lines 57-58, main listing and or results; Col. 20, Lines 11-25 describes an authorized user having access to resources such as dashboard/reports; Col. 22, Lines 59-61, pages that are no longer available for crawling by search engines (e.g. through the robots.txt disallow directive) are also removed from the two sets)
receiving a request to permit access to the web resource by the particular access requestor, (Dang, Col. 18, Lines 27-41, describes a service/system for providing control selection and analysis of SEO activities for web sites is configured to perform one or more experiments that are requested to be performed by a user (e.g. an authorized user of the subscribing customer for the merchant web site; Col. 5, Lines 20-35 describes content can be accessed by a user by internal site search approach [access request by a particular access requestor])
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dang with the method/system of Thomas to include parsing a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained herein; receiving a request to permit access to the web resource by the particular access requestor. One would have been motivated to monitor SEO activities for web sites to track whether such SEO activities are improvements (Dang, Col. 7, Lines 48-50)
Thomas and Dang fail to explicitly disclose preventing the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file. 
However, in an analogous art, Khachaturov discloses determining preventing the particular access requestor from accessing the web resource hosted on the server (Khatchaturov, Col. 2, Lines 41-43, preventing an external crawler from retrieving targeted content, or restricting access to the targeted content to a privileged group of users; FIG 4, Col. 13, Lines 65-67; Col. 14, Lines 1-39 describes Process 400 begins, after a start block, at block 402, where specifications of targeted content may be received. This action may be performed, at least in part, by pre-indexing manager 234 of FIG. 2, or by another component of system 200. As discussed herein, pre-indexing manager 234 may receive specifications from one or more sources, including an administrator, signature feeds or other external sources, a local source that discovers vulnerabilities, or another source. Specifications may be processed, aggregated, and stored locally, such as in search specification repository 238.)
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Khatchaturov with the method/system of Thomas and Dang to include prevent the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file and the classification of the particular access requestor as a web robot. One would have been motivated to provide pre-indexing of content in a network (Khatchaturov, Col. 1, Lines 6-8).  
Thomas, Dang and Khatchaturov fails to explicitly disclose and the classification of the particular access requestor as a web robot; preventing the particular access 
However, in an analogous art, Vines discloses and the classification of the particular access requestor as a web robot, (Vines, Col. 5, Lines 17-21 & 58-63, the proxy service may represent a network device, fleet of devices, a web server. The proxy service resides along the network service for which access is sought, monitors incoming requests and accesses requests (generally HTTP requests) made to the network service; When the traffic classification indicates that the HTTP request is associated with a Bot (e.g., when the confidence designation represents a YES or Bot confidence 60 high), the proxy service 112 may deny the HTTP request; Col. 6, Lines 15-39 describes using a Bot confidence module that analyzes all or at least a portion of incoming requests directed to static or dynamic webpages, websites and web applications [restricted web resources] and blocking the bot that is on the blocked Bot list)
preventing the particular access requestor classified as the web robot from accessing the restricted web resource hosted on the server, (Vines, Col. 5, Lines 17-21 & 58-63, the proxy service may represent a network device, fleet of devices, a web server. The proxy service resides along the network service for which access is sought, monitors incoming requests and accesses requests (generally HTTP requests) made to the network service; When the traffic classification indicates that the HTTP request is associated with a Bot ( e.g., when the confidence designation represents a YES or Bot confidence 60 high), the proxy service 112 may deny the HTTP request; Col. 6, Lines 15-39 describes using a Bot confidence module that analyzes all or at least a portion of incoming requests directed to static or dynamic webpages, websites and web applications [restricted web resources] and blocking the bot that is on the blocked Bot list)
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Vines with the method/system of Thomas, Dang and Khatchaturov to include preventing the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file and the classification of the particular access requestor as a web robot. One would have been motivated to provide block Bot traffic by reducing the demand upon network services and to permit network services to run more efficiently (Vines, Col. 3, Lines 21-27).

Regarding claim 10, Thomas, Dang, Khachaturov and Vines disclose the method of claim 9. 
Thomas further discloses wherein the classifying the particular access requestor as the web robot, based at least in part on the website access information (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains)), comprises:
determining that a number of websites accessed by the particular access requestor during a given time period exceeds a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 11, Thomas, Dang, Khachaturov and Vines disclose the method of claim 9. 
(Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains)) comprises:
determining that a number of websites corresponding to different cloud service subscriber accounts accessed by the particular access requestor during a given time period exceeds a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 12, Thomas, Dang, Khachaturov and Vines disclose the method of claim 9. 
Thomas further discloses wherein the plurality of websites comprises unrelated domains, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers). 


Regarding claim 14, Thomas, Dang, Khachaturov and Vines disclose the method of claim 9. 
Thomas further discloses wherein the classifying the particular access requestor as the web robot further comprises 
generating a measure of confidence that the particular access requestor is a web robot; (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)
and wherein the preventing the particular access requestor from accessing the web resource is performed when the measure of confidence is not below a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 15, Thomas discloses a computer program product comprising a computer-readable memory having computer program logic recorded thereon that when executed by at least one processor causes the at least one processor to perform a method of restricting access to a web resource comprising:
obtaining website access information by monitoring accesses to a plurality of websites, (Thomas, [0017], [0022] and [0070])
the website access information including, for each access, (Thomas, [0017], [0022] and [0070])
a network identifier of an access requestor, (Thomas, [0017], requests made by requestors to resolve unresolvable textual identifiers; identifying from among the unresolvable textual identifiers a unique set of unresolvable textual identifiers for a given time period; storing a unique list of domains textual identifiers with their corresponding frequency of requests over the time period; [0070], FIG. 9 is an example of raw NXDomain log data collected from authoritative root DNS servers. Each line in the illustrated log represents an unresolved resolution request for an NXDomain including date and time of the request, the IP address of the requestor, i.e., the NXDomain and other data/information specified or permitted by the applicable standard [the textual identifiers correspond to website access information. The IP address of the requestor corresponds to the network identifier of the access requestor; the domain name corresponds to the website identifier)
an identifier of a website being accessed, (Thomas, [0022], According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains); [the domain name corresponds to the website identifier] 
and an access time associated with the access; (Thomas, [0070], FIG. 9 is an example of raw NXDomain log data collected from authoritative root DNS servers. Each line in the illustrated log represents an unresolved resolution request for an NXDomain including date and time of the request, the IP address of the requestor, i.e., the NXDomain and other data/information specified or permitted by the applicable standard [the time and date of the request corresponds to the access time)
classifying a particular access requestor as a web robot, based at least in part on the website access information; (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains))
Thomas fails to explicitly disclose parsing a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow statements contained therein; receiving a request to permit access to the web resource by the particular access requestor;  
(Dang, Col.12, Lines 36-41, web page parser; Col. 1, Lines 57-58, main listing and or results; Col. 20, Lines 11-25 describes an authorized user having access to resources such as dashboard/reports; Col. 22, Lines 59-61, pages that are no longer available for crawling by search engines (e.g. through the robots.txt disallow directive) are also removed from the two sets)
receiving a request to permit access to the web resource by the particular access requestor; (Dang, Col. 18, Lines 27-41, describes a service/system for providing control selection and analysis of SEO activities for web sites is configured to perform one or more experiments that are requested to be performed by a user (e.g. an authorized user of the subscribing customer for the merchant web site; Col. 5, Lines 20-35 describes content can be accessed by a user by internal site search approach [access request by a particular access requestor])
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Qureshi with the method/system of Thomas to include and a robot enforcing system configured to: parse a file in a root directory of a website to identify a listing of restricted resources based on one or more disallow commands contained therein; receive a request to permit access to the web resource by the particular access requestor; and. One would have been motivated to monitor SEO activities for web sites to track whether such SEO activities are improvements (Dang, Col. 7, Lines 48-50)	Thomas and Dang fail to explicitly disclose prevent the particular access requestor from accessing the web 
Thomas and Dang fail to explicitly disclose prevent the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file.
However, in an analogous art, Khachaturov discloses prevent the particular access requestor from accessing the web resource hosted on the server based at least on a determination that the web resource is contained in the listing of restricted resources identified from the parsed file (Khatchaturov, Col. 2, Lines 41-43, preventing an external crawler from retrieving targeted content, or restricting access to the targeted content to a privileged group of users; FIG 4, Col. 13, Lines 65-67; Col. 14, Lines 1-39 describes Process 400 begins, after a start block, at block 402, where specifications of targeted content may be received. This action may be performed, at least in part, by pre-indexing manager 234 of FIG. 2, or by another component of system 200. As discussed herein, pre-indexing manager 234 may receive specifications from one or more sources, including an administrator, signature feeds or other external sources, a local source that discovers vulnerabilities, or another source. Specifications may be processed, aggregated, and stored locally, such as in search specification repository 238.)
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Khatchaturov with the method/system of Thomas and Dang to include prevent the  provide pre-indexing of content in a network (Khatchaturov, Col. 1, Lines 6-8).  
Thomas, Dang and Khatchaturov fail to explicitly disclose and the classification of the particular access requestor as a web robot;
However, in an analogous art, Vines discloses and the classification of the particular access requestor as a web robot (Vines, Col. 5, Lines 17-21 & 58-63, the proxy service may represent a network device, fleet of devices, a web server. The proxy service resides along the network service for which access is sought, monitors incoming requests and accesses requests (generally HTTP requests) made to the network service; When the traffic classification indicates that the HTTP request is associated with a Bot (e.g., when the confidence designation represents a YES or Bot confidence 60 high), the proxy service 112 may deny the HTTP request; Col. 6, Lines 15-39 describes using a Bot confidence module that analyzes all or at least a portion of incoming requests directed to static or dynamic webpages, websites and web applications [restricted web resources] and blocking the bot that is on the blocked Bot list)
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Vines with the method/system of Thomas, Dang and Khachaturov to include determine whether to deny access to the restricted web resource based at least on the 

Regarding claim 16, Thomas, Dang, Khachaturov and Vines disclose the computer program product of claim 15. 
Thomas further discloses wherein the classifying the particular access requestor as the web robot, based at least in part on the website access information, (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains)) comprises:
	determining that a number of websites accessed by the particular access requestor during a given time period exceeds a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 17, Thomas, Dang, Khachaturov and Vines disclose the computer program product of claim 15. 
Thomas further discloses wherein the classifying the particular access requestor as the web robot, based at least in part on the website access information, (Thomas, [0017], and classifying the unresolvable textual identifiers within the unique set of unresolvable textual identifiers into predefined taxonomical sets including at least one taxonomical set of machine-generated textual identifiers;  [0020], According to another feature of the invention, the machine generated requests are generated by an Internet bot;  [0021], According to another feature of the invention, the Internet bot may be an internet agent, a search engine spider, a spider-bot, a robot, virus malware, a crawler, an ant or an automatic indexer; [0022] According to another feature of the invention, the unresolvable textual identifiers are nonregistered or non-existent domain names (NXDomains)) comprises:
determining that a number of websites corresponding to different cloud service subscriber accounts accessed by the particular access requestor during a given time period exceeds a threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 18, Thomas, Dang, Khachaturov and Vines disclose the computer program product of claim 15. 
Thomas further discloses wherein the plurality of websites comprises unrelated domains, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 20, Thomas, Dang, Khachaturov and Vines disclose the computer program product of claim 15. 
(Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)
and wherein the preventing the particular access requestor from accessing the web resource is performed when the measure of confidence is not below the threshold, (Thomas, [0071], NXDomain log data or similar logged data regarding requests for unresolvable textual identifiers may be used to identify a source of machine-generated requests, and/or classify various requestors as being sources of machine generated requests or not. For example, a unique (i.e., excluding duplicates) set of unresolvable domains requested within a given time period may be extracted from the log. Each domain within the set may be classified into predefined taxonomical sets, such as machine generated or not machine generated. A count of the number of requests received for each unresolvable domain within each set may be generated for each of a set of requestors. Finally, a threshold or other heuristic measurement may be applied to determine whether each requestor exhibits a certain level of machine generated traffic. In some cases, the “most requested” NXDomains may be identified. Other metrics in addition to “most requested” also may be used. More generally, various metrics may be used in the present invention to identify various interesting textual identifiers from among a set of candidate textual identifiers, such as those identified as candidates for suggesting to a user or other subset of non-existent, unregistered, or unresolvable identifiers)

Regarding claim 21, Thomas, Dang, Khachaturov and Vines disclose the method of claim 1. 
Dang further discloses wherein the one or more disallow statements indicate that the restricted resources are not to be indexed by a search engine robot, (Dang, Col.12, Lines 36-41, web page parser; Col. 1, Lines 57-58, main listing and or results; Col. 20, Lines 11-25 describes an authorized user having access to resources such as dashboard/reports; Col. 22, Lines 59-61, pages that are no longer available for crawling by search engines (e.g. through the robots.txt disallow directive) are also removed from the two sets)
 monitor SEO activities for web sites to track whether such SEO activities are improvements (Dang, Col. 7, Lines 48-50)


Claims 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (“Thomas,” US 20120047153 as disclosed in applicant’s IDS filed 05/24/2019), Dang et al (“Dang,” US 10,394,796), Khachaturov et al (“Khachaturov,” US 8800043), Vines et al (“Vines,” US 10,328,789)  in view of LaFever et al (“LaFever,” US 20170243028 as disclosed in applicant’s IDS filed 05/24/2019). 

Regarding claim 6, Thomas, Dang, Khachaturov and Vines disclose the system of claim 5. 
Thomas, Dang, Khachaturov and Vines fail to explicitly disclose wherein the file is a robots.txt file.
However, in an analogous art, LaFever discloses wherein the file is a robots.txt file (LaFever, [0354], Step 10: Using Robot.txt files to prevent images containing facial features from being indexed by search engine spiders, robots or bots images).
Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of LaFever with the method/system of Thomas, Dang, Khachaturov and Vines to include 

Regarding claim 22, claim 22 is directed to the method of claim 9. Claim 22 is similar in scope to claim 6 and is therefore rejected under similar rationale.


Regarding claim 23, claim 23 is directed to the computer program product of claim 15.  Claim 23 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        
/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439